EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Near the beginning of line 1 of paragraph [0001] on page 1 of the specification, immediately before, “The present application claims”  insert –This application is a continuation of U. S. Patent application 15/569,827, filed on October 27, 2017, now U. S. Patent 10,690,760, which is a 371 of PCT/IL2016/050479, filed on May 5, 2016, which claims the benefit of U. S. Provisional application 62/157,161, filed on May 5, 2015.  --.

On line 4 of paragraph [0001] on page 1 of the specification, immediately after “PCT/IL2015/050126” delete “.”.



On line 9 of paragraph [0001] on page 1 of the specification, immediately after “(attorney docket no. VY001/US)” insert --;--.

On line 11 of paragraph [0001] on page 1 of the specification, immediately after METHOD FOR CALIBRATING ANTENNA ARRAY SYSTEMS” INSERT --, now U. S. Patent 9,735,899, --.

On line 12 of paragraph [0001] on page 1 of the specification, immediately after “VY002/US)” insert -- ;--.

On line 12 of paragraph [0001] on page 1 of the specification, delete “14/69681” and insert –14/696,813—therefor.

On line 13 of paragraph [0001] on page 1 of the specification, immediately after “LAYERS”” insert --, now abandoned--.

On line 1 of the second full paragraph on page 2 of the specification, delete “[004]” and insert –[0004]—therefor.



On line 1 of the first full paragraph on page 3 of the specification, delete “[006]” and insert –[0006]—therefor.

On line 1 of the second full paragraph on page 3 of the specification, delete “[007]” and insert –[0007]—therefor.

On line 1 of the third full paragraph on page 3 of the specification, delete “[008]” and insert –[0008]—therefor.

On line 1 of the fourth full paragraph on page 3 of the specification, delete “[009]” and insert –[0009]—therefor.

On line 3 of paragraph [0074] on page 13 of the specification, immediately after METHOD FOR CALIBRATING ANTENNA ARRAY SYSTEMS” INSERT --, now U. S. Patent 9,735,899, --.

Since the examiner’s amendment above merely makes minor, editorial changes to the specification that are necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.  Please note that the corrections 

Examiner’s Comment
The drawings of May 11, 2020 are hereby accepted as FORMAL.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “transmitter unit”; “receiver unit”; “Radio Frequency Signals Measurement Unit”; and, “processing unit” in claim 1; and, “separate processing unit” in claim 23.  In all of these noted limitations, the nonce term is “unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 12-24 remain allowable for the reasons set forth in the office action of August 5, 2020.  Claims 8-11 are allowable for the reasons set forth by Applicant in the remarks with the amendment of April 9, 2021 and due to the amendment of April 9, 2021.  Claims 8-11 are allowable over the prior art of record for substantially the same reasons as independent claim 1, in that each of dependent claims 8-11 depends ultimately from allowable, independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648